Opinion issued December 4, 2008








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00867-CV
____________

IN RE ANDREW VINCENT KLARMAN AND CAFÉ MONTROSE, INC.,
Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators, Andrew Vincent Klarman and Café Montrose, Inc., filed a petition
for a writ of mandamus complaining of the trial court's order on a motion to show
authority. (1)
	We deny the petition for a writ of mandamus.  See In re Arroyo, 988 S.W.2d
737, 739 (Tex. 1998).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
1.            
           -